MILLS, Judge.
Goldberg appeals a summary judgment in favor of the consolidated City of Jacksonville and its insurer. We affirm.
Section 768.28(6), Florida Statutes (1981), establishes a three-year limitations period for written notice of claims against a municipality. Showell Industries v. Holmes County, 409 So.2d 78 (Fla. 1st DCA 1982). Section 205 of the Soldiers and Sailors Civil Relief Act (50 U.S.C.App. § 525) tolls limitation periods until discharge from service. It is undisputed that the cause of action arose 11 August 1976. Goldberg was discharged 10 October 1977 and filed his written notice 5 November 1980.
There being no disputed issue of material fact, summary judgment was appropriate and is
AFFIRMED.
ROBERT P. SMITH, Jr., C.J., and McCORD, J., concur.